Citation Nr: 1128052	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  06-01 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for vitiligo, and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for renal cell carcinoma.  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2004, May 2005, and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In the September 2004 decision the RO denied service connection for vitiligo.  In the May 2005 decision, the RO denied service connection for renal cancer.  In the December 2008 rating decision the RO denied service connection for hypertension.  

In August 2003, the Veteran testified before a Ratings Veterans Service Representative at the RO.  In June 2006, the Veteran testified before a Decision Review Officer (DRO) at the RO.  Transcripts of these hearings are of record and have been reviewed.  

In a June 2010 decision, the Board declined to reopen the Veteran's claim of entitlement to service connection for vitiligo and denied service connection for renal cell carcinoma.  He appealed to the U.S. Court of Appeals for Veterans Claims (Veterans Court) and in December 2010 the Veterans Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs, vacated the June 2010 decision as to those issues, and remanded those issues to the Board for compliance with the instructions in the joint motion.  

The issues of entitlement to service connection for vitiligo and for renal cancer are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for vitiligo was denied in an October 2003 rating decision; a notice of disagreement was not received to initiate an appeal from that determination.

2.  Evidence not of record at the time of the October 2003 rating decision and not cumulative or redundant of previously submitted evidence relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for vitiligo and raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The October 2003 rating decision, in which the RO disallowed service connection for vitiligo, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  New and material evidence has been received since the October 2003 rating decision that denied service connection for vitiligo, and the claim of service connection for vitiligo is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.  § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for vitiligo had been denied prior to when the Veteran filed his claim that led to this appeal.  If VA does not receive a notice of disagreement within one year of the mailing of a decision by the RO, the decision becomes final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a timely notice of disagreement is filed but the appeal is not perfected after issuance of a statement of the case, the RO may close the appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.1103.  Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  

The exception to this rule of not reviewing the merits of a finally disallowed claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The regulation that implements 38 U.S.C.A. § 5108 is 38 C.F.R. § 3.156.  Subsection (a) of that regulation provides that a claimant many reopen a finally adjudicated claim by submitting new and material evidence.  That subsection also defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA first received an application for disability benefits from the Veteran in October 1973.  In that application he requested benefits for a broken jaw, dislocated front teeth, and pain in the testicles.  A VA examination report from March 1974 includes remarks of as follows: "1. Special Dental Exam 2. Special Urological Exam 3. Genital and Perianal Vitiligo of no clinical significance 4. Trace of Protenuria of no apparent clinical significance."  

Of note is that "vitiligo" is defined as follows:  A chronic anomaly of the skin, usually progressive, consisting of depigmented white patches that may be surrounded by a hyperpigmented border; there is an autosomal dominant predisposition to the condition, and the etiology is thought to be an autoimmune mechanism.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 2052 (30th ed.2003). 

In a March 1974 rating decision, the RO denied service connection for vitiligo of the genital and perianal areas.  The basis for the denial of vitiligo was that there was no evidence of vitiligo or other skin condition during service.  

In April 1999 VA again received a claim from the Veteran for service connection for loss of skin pigmentation, asserting that within one year of his release from active service his skin started losing pigmentation.  He reported that he had received treatment from a private physician and would furnish the address at a later date.  In December 1999, the RO again disallowed service connection for vitiligo; finding that new and material evidence had not been submitted to reopen the claim.  

In November 2000 VA received a letter from the Veteran in which he said he was responding to the December 1999 decision and stated that he "would like to be invited to some kind of appeals court to speak on my behalf."  This should have been construed as a notice of disagreement with the December 1999 rating decision.  However, the RO treated the statement as a claim to reopen and disallowed the claims in April 2001 on the basis that no new and material evidence had been received.  In June 2001 the Veteran again filed a notice of disagreement, this time with the December 1999 rating decision.  In November 2002 the RO issued a statement of the case.  The Veteran did not perfect his appeal and the RO closed the appeal.  

The RO's failure to treat the November 2000 statement as a notice of disagreement is harmless error because ultimately the RO did issue a statement of the case.  As the Veteran did not perfect his appeal of the December 1999 decision, or for that matter, the June 2001 decision, those decisions became final.  

In an October 2003 rating decision the RO again disallowed the Veteran's claim for service connection for vitiligo for lack of new and material evidence and notified the Veteran and his representative of the decision and of his appellate rights.  He did not appeal that decision and the decision became final.  In March 2004, he filed another document asking to reopen the claim.  In September 2004, the RO reopened the claim and denied the claim on the merits, finding that two of the three elements of a service connection claim had not been met; i.e. the vitiligo was not shown as having been present during service and was not related to service.  The RO informed him and his representative of the decision and of his appellate rights.  He did not initiate an appeal.  The following month VA received a statement from the Veteran requesting that the claim be reopened.  In May 2005, the RO again denied the claim.  In August 2005 VA received a statement from the Veteran in which he disagreed with the decision to deny service connection for vitiligo which he characterized as "vitiligo chemical exposure."  The Veteran thus initiated an appeal of the denial within one year of the September 2004 rating decision.  

Notwithstanding the RO's determination that the claim should be reopened, the Board has jurisdictional responsibility to determine whether it is proper to reopen the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must make its own determination as to whether there is new and material evidence to reopen this claim.  

Of record at the time of the RO's initial denial of the Veteran's claim were the Veteran's service treatment records.  

In an April 1999 writing the Veteran stated "[w]ithin one year of my release from the Army my skin started loosing (sic) the pigmentation."  In a November 2000 writing, the Veteran stated that after he was discharged from service he was treated for vitiligo.  May 2002 VA treatment notes include the Veteran's report that his skin symptoms began around 1970.  During the August 2003 hearing the Veteran stated that he thought that perhaps his vitiligo was caused by exposure to Agent Orange or some other chemical or due to stress.  August 2003 hearing transcript at 7 - 8.  He also stated that he had never discussed with his doctor a link between exposure to Agent Orange and the vitiligo.  Id. at 9.  In a March 2005 writing the Veteran stated that "I was diagnosed with hypertension soon after I arrived home from Vietnam, I developed Vitiligo."  

Received by VA in December 2004 are treatment records in which "P.E.G.," M.D, stated as follows:  

There is rather striking vitiligo of the hands.  The patient states that this all started in 1974 and also the soles of the feet and the scrotum and perirectal areas.  The patient felt that possibly some of the exposures that he had to chemicals in Vietnam may have caused this.  He came back from Vietnam in 1970 and all of this started in 1974.  

This is new evidence but it is not material evidence.  Dr. P.E.G. offered no comment as to the Veteran's theory of why he has vitiligo so the statement is no more than the recording of the Veteran's own statement which is no different than what he asserted prior to the last final denial of his claim.  

In February 2005, the Veteran underwent a VA examination with regard to his diabetes mellitus.  The Veteran reported that he began developing vitiligo after he returned from service in Vietnam and the Veteran reported that it was related to Agent Orange exposure.  The examiner offered no opinion as to the origin of his vitiligo but merely listed under a heading for diagnoses "VITIGLIO, ETIOLOGY UNKNOWN, (SPECULATIVE) SECONDARY TO AGENT ORANGE EXPOSURE.  

Also submitted by the Veteran since the last final denial of his claim are two one page documents.  The first entitled, "Analysis of the Cause or Chemical Induced Contact/Occupational Vitiligo" and the second entitled "Stress Proteins in Autoimmune Depigmentation."  The first document deals with a link between vitiligo and exposure to phenol derivatives, which the authors point out includes 4TBP and oxidant / plastizer frequently added to some industrial oils, rubber, adhesives, and germicidal detergents.  The second documents involves research into whether stress is related to vitiligo, and notes that patients often report being exposed to stress shortly before the appearance of vitiligo; such as "overexposure to sunlight, cuts or bruises on the skin, contact with phenolic chemicals, or even emotional stress."  

In a November 2006 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD).  Given the statements found in the article "Stress Proteins in Autoimmune Depigmentation" and that the Veteran has been diagnosed with PTSD, the Board finds that the article relates to unestablished facts necessary to substantiate his claim, namely whether his vitiligo had onset during service or was caused by his service, and raises a reasonable possibility of substantiating his claim.  As new and material evidence has been submitted, the claim of entitlement to service connection for vitiligo must be reopened.  

There is, however, insufficient evidence for the Board to determine whether it is at least as likely as not that his service, either through stress or some other mechanism, caused his vitiligo.  The Board must therefore remand the issue for further development.  That is addressed in the REMAND portion of the instant document.  


ORDER

The claim of entitlement to service connection for vitiligo is reopened.  


REMAND

VA has a duty to assist a claimant in obtaining evidence to substantiate a claim for VA disability compensation benefits.  That duty includes providing a medical examination and obtaining an expert opinion if certain factors are met.  These factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With regard to the claim of entitlement to service connection for vitiligo, there is competent evidence that the Veteran currently has vitiligo, his statements, the article he submitted entitled "Stress Proteins in Autoimmune Depigmentation" and the nature of his service, including that he has been granted service connection for PTSD, satisfy the first three factors listed above.  There is however insufficient competent medical evidence of record for the Board to make a decision on the appeal.  The claim must therefore be remanded so that VA can afford the Veteran an examination and obtain a medical opinion as to the cause of his vitiligo.  

With regard to the claim of entitlement to service connection for renal cancer, November 2004 biopsy confirmed a diagnosis of clear cell carcinoma  and the Veteran then underwent a right radical neprhectomy.  This is sufficient to meet the first factor listed above.  He has submitted abstracts of several medical journal articles, including those titled "Association between heptacellular carcinoma and type 2 diabetes mellitus in Italy:  potential role of insulin", "Diabetes mellitus and kidney cancer risk:  The results of Japan Collaborative Cohort Study for Evaluation of Cancer Risk (JACC Study)", "The role of diabetes mellitus in the aetiology of renal cell cancer", and "Cancer incidence in a population-based cohort of patients hospitalized with diabetes mellitus in Denmark."  The Veteran's disability due to diabetes mellitus is service-connected.  

The articles submitted coupled with his service-connected diabetes mellitus satisfy the second and third factor listed above.  There is insufficient competent medical evidence of record for the Board to decide this appeal and therefore VA must provide the Veteran a medical examination and obtain an expert opinion as to whether his cancer is as likely as not due to his active service, including his service connected diabetes mellitus.  

Turning to the issue of entitlement to service connection for hypertension, the RO denied service connection in the December 2008 rating decision, the Veteran appealed, the RO sent him a statement of the case on December 29, 2009.  Of record is a VA Form 9 substantive appeal addressing the denial of hypertension.  This is dated by the Veteran's representative on March 2, 2010, there is a date listed as February 24, 2011 with a notation "Recd wf clms fldr" and the RO's date stamp is March 2, 2011.  The RO issued a supplemental statement of the case on this issue on February 25, 2011.  The RO has not certified the issue to the Board and the Board is unable to determine if  the RO is conducting additional development as to this issue.  Hence, the Board will not adjudicate that issue at this time but rather remands the issue to ensure that the Veteran is not denied due process.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a VA examination with regard to his claims of entitlement to service connection for vitiligo and renal cell carcinoma.  The claims file must be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner must provide a rationale for all opinions rendered.  The examiner is asked to address the following:  

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's vitiligo was caused by his active service, including but not limited to (i) exposure to any chemicals during active service, including but not limited to Agent Orange, or  (ii) by his PTSD.  The examiner must is asked to address, in his or her rationale, the significance of the articles, found in the claims file, entitled, "Analysis of the Cause of Chemical Induced Contact/Occupational Vitiligo" and "Stress Proteins in Autoimmune Depigmentation."  With regard to whether exposure to Agent Orange caused his renal cancer, the examiner is cautioned that simply referring to the fact that VA does not presumptively service connect renal cancer is not an adequate rationale to explain why his renal cancer was or was not caused by exposure to Agent Orange.  

(b)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's vitiligo had been permanently worsened beyond its natural progression (aggravated) by his PTSD.  

(c)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's clear cell carcinoma found prior to his right radical nephrectomy was caused by his active service, including but not limited to (i) exposure to any chemicals during active service, (ii) his service-connected diabetes mellitus or (iii) his exposure to Agent Orange.  The examiner is asked to address, in his or her rationale, the significance of the articles, found in the claims file, entitled, "Association between heptacellular carcinoma and type 2 diabetes mellitus in Italy:  potential role of insulin", "Diabetes mellitus and kidney cancer risk:  The results of Japan Collaborative Cohort Study for Evaluation of Cancer Risk (JACC Study)", "The role of diabetes mellitus in the aetiology of renal cell cancer", and "Cancer incidence in a population-based cohort of patients hospitalized with diabetes mellitus in Denmark."  With regard to whether exposure to Agent Orange caused his renal cancer, the examiner is cautioned that simply referring to the fact that VA does not presumptively service connect renal cancer is not an adequate rationale to explain why his renal cancer was or was not caused by exposure to Agent Orange.  

(d)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's clear cell carcinoma found prior to his right radical nephrectomy had been permanently worsened beyond its natural progression (aggravated) by his diabetes mellitus.  

2.  After conducting any additional development deemed necessary, readjudicate the issues of entitlement to service connection for vitiligo and renal cell carcinoma.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

3.  Complete any necessary development with regard to the issue of entitlement to service connection for hypertension.  If the claim is not granted or the appeal withdrawn, ensure that the appeal is certified to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


